 

Fufaiting Financing Contract

 

(Contract No. 2012DY-F1205)

 

(This is a Summary Translation for Reference Only)

 

Party A:            Inner Mongolia Yongye Nongfeng Biotechnology Co., Ltd.

Legal Representative:

 

Party B:            CITIC Bank Corporation Limited (CITIC), Hohhot Branch

Legal Representative: SUN Xiaofan

 

Place of Execution: Hohhot Branch Date of Execution: December 5, 2012

 

Party A applies to Party B for financing by selling in the Fufaiting method
Party A’s accounts receivable from its export business and Party B accepts Party
A’s application. The two parties have entered into the following contract in
accordance with the applicable law and statutes.

 

Article I            Definition

 

1.        “Fufaiting” means the financing activity provided by Party B by buying
out with the waiver of recourse the long-term promissory bills and long-term
debts guaranteed or confirmed by bank letter of credit/acceptance notes obtained
legitimately by Party A from its export business, long-term promissory bills
issued by Party A guaranteed by an importer’s bank, or long-term promissory
bills issued by an importer.

 

2.        “Buy-out target” means accounts receivable represented in the form of
certain notes and invoices and all the associated rights, including but not
limited to right to demand payment, guarantee interest, recourse against a third
party but excluding Party A’s responsibilities and obligations under any trade
contracts with regard to any person and/or relevant third party.

 

3.        “Term of the buy-out” means the period from the day of Party B’s
buy-out of such debts to the due date of the bank letter of credit/acceptance
note or other predetermined due date, or to the due date of the bank letter of
credit/acceptance note from an importer’s bank, plus at least a 3-day grace
period.

 

4.        “Buy-out net amount” means the amount of the face value of the debt
claims minus the buy-out interest.

 

1

 

 

Article II           Notes and Invoices That Party A Must Provide

 

At the time of transferring the debt claims underlying the long-term letters of
credit by Party A to Party B, Party A must provide the following to Party B:

 

1.        Copies of letters of credit and their amendments (if any);

 

2.        Copies of all the notes and invoices underlying such letters of
credit;

 

3.        The original copies of the bank promissory notes or acceptance bills;

 

4.        Other documents requested by Party B.

 

If the debt claims transferred by Party A are not under any letters of credit
(including but not limited to bank promissory notes or acceptance bills), Party
A must provide to Party B the following notes and invoices:

 

1.        Original bank promissory notes or acceptance bills with words
“guarantee” or “acceptance” and seals from the issuing bank;

 

2.       Original letters of credit and their amendments (if any) and
confirmation letters/telegraphs from the issuing bank agreeing to the transfer
of the rights underlying such letters of credit;

 

3.        Copies of all notes and invoices underlying bank promissory notes or
acceptance bills;

 

4.        Other documents requested by Party B.           

 

Article III          Business Procedures

 

During the effective period of this contract, Party A must submit a “Fufaiting
Financing Application” to Party B for each Fufaiting service. Such application
will be the irrevocable offer from Party A and will be the component part of
this contract. Upon approval, Party B will deposit the buy-out net amount to
following Party A’s account:

 

Bank:    CITIC Bank Corporation Limited (CITIC), Hohhot Branch

 

Account Number:           7271310182200023199

 

Article IV          Calculation of the Buy-out Net Amount

 

The two parties agree that the calculation method for the buy-out net amount is:

 

2

 

 

Fufaiting buy-out net amount = face value of the debt claims – buy-out interest
– relevant fees;

 

Buy-out interest = face value of the debt claims x term of the buy-out (number
of days) x buy-out rate/360;

 

Buy-out rate = LIBOR + risk rate (risk rate is to be determined by the country
rating of the importing country and the credit assessment of the letters of
credit issuing bank);

 

Grace period is the number of days between the due dates of the accounts
receivable and the actual dates when Party B receives payments.

 

Relevant fees mean expenses involved in settlements.

 

Article V           Party A’s Representations and Warranties

 

1.        When applying for Fufaiting service hereunder, Party A must promptly
provide to Party B the letters of credit and bank promissory notes or acceptance
bills mentioned in Article II. Party B has the right to refuse to handle the
Fufaiting service if the bank promissory notes or acceptance bills do not meet
Party B’s requirements.

 

2.        The bank promissory notes or acceptance bills mentioned in Article II
submitted are authentic and valid and meet the international standards or
customs, the state’s relevant regulations and Party B’s requirements.

 

3.        Party A has the complete rights to the debt claims transferred to
Party B in accordance with the provisions herein, there are no defects on such
rights, and such rights have not been transferred either in part or in whole to
any third party.

 

4.        The transfer of the claims hereunder is complete transfer and Party B
will have the complete rights to such claims.

 

5.        The background of trades involved in this contract is true and
legitimate and there is no situation where there are fraud or any trade in
violation of law, any stop orders from any bank or judicial organization, thus
causing Party A to be unable to recover such debt claims.

 

6.        All the conditions (buy-out net amount, buy-out rate and term as
determined by Party B) governing such buy-out are to be based on those set forth
in the review section of the “Fufaiting Financing Application,” and Party A
completely accept such conditions.

 

7.        Party A transfers completely and legally the debt claims hereunder to
Party A; however such transfer will not cause Party B to be responsible for any
of Party A’s obligations under any specific trade contract, and Party A is still
responsible for any such obligations.

 

3

 

 

8.        After obtaining financing, if Party A receives any payment applicable
to the accounts receivable hereunder, Party A must notify Party B immediately
and hand over such payment to Party B.

 

9.        Party A must assist Party B at Party B’s request in collecting
payments for such accounts receivable.

 

Article VI          Waiver of Recourse and Exceptions

 

After Party B has processed the Fufaiting service applied for by Party A, Party
B will obtain the notes and invoices corresponding to the debt claims and Party
B will waive recourse against Party A except under the following circumstances:

 

1.        The notes and invoices involving the trades are not authentic or are
in violation of laws, statutes and regulations;

 

2.        The notes and invoices corresponding to the debt claims transferred
hereunder are fraudulent;

 

3.        Party A violates the representations and warranties made in Article V
herein or other provisions stipulated herein;

 

4.        There are stop-payment orders placed by any court on the letters of
credit corresponding to the notes and invoices regarding the debt claims;

 

5.        Party A willfully, or Party A’s negligence, causes any defects to the
effectiveness of this contract or obstructs Party B’s exercise of any rights
transferred.

 

Upon the occurrence of any of the above, Party B shall have the right to demand
that Party A return all the amount that Party B has paid to Party A and assume
responsibility for all losses suffered by Party B. In addition, Party B shall
have the right to charge Party A a default penalty at the following rate
starting from the date of the buy-out until the full repayment of all the
buy-out amount:

 

(1)      At the daily rate of 0.05% on the buy-out net amount;

 

(2)      (N/A)

 

(3)      (N/A)

 

Upon the occurrence of the above, Party B shall have the right to deduct the
relevant amount directly from Party A’s account with Party B or to pursue Party
A by other means.

 

If Party A’s breach causes Party B to resort to litigation, arbitration or other
means to realize its claims, Party A must be responsible for the collection
fees, litigation fees (or arbitration fees), insurance fees, public announcement
fees, enforcement fees, attorney fees, travel and lodging expenses and other
fees incurred by Party B.

 

4

 

 

Article VII         Other Matters

 

1.        All the “Fufaiting Financing Applications” hereunder are the
inseparable parts of this contract.

 

Article VIII       Governing Law

 

This contract is governed by the law of the People’s Republic of China

 

Article IX         Resolution of Dispute

 

All disputes arising from this contract must be resolved through consultation
between the two parties; if such consultation fails, either party may submit
such disputes to the court at Party B’s location for resolution.

 

Article X           Effectuation, Modification and Dissolution

 

This agreement shall become effective upon execution by the respective
representatives of the parties hereto;

 

After this contract has become effective, neither party can make modify or
dissolve it without the other party’s approval; if the contract does need to be
modified or dissolved, written notice must be given at least 30 days in advance
and the parties hereto must enter into written agreement regarding its
dissolution.

 

Article XI         This contract is in duplicates with one to each party.

 

Party A: (Seal or Special Business Seal)   /seal/   Inner Mongolia Yongye
Nongfeng Biotechnology Co., Ltd.

Legal Representative:   /s/ ZHAO Shijun

 

Party B: (Seal or Special Business Seal)   /seal/ CITIC Bank Corporation Limited
(CITIC), Hohhot Branch,

Legal Representative:   /s/ SUN Xiaofan

 

5

 

